      Case 2:20-cv-00027-KJM-AC Document 6 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DONNELLY L. THOMPSON,                              No. 2:20-cv-0027 KJM AC P
11                       Plaintiff,
12           v.                                          ORDER
13    GONZALEZ, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915. Plaintiff has not, however, provided a certified copy of his prison trust account,

19   and because his application for leave to proceed in forma pauperis is not on the form used by this

20   district, the court is unable to obtain a copy directly from the California Department of

21   Corrections and Rehabilitation. Accordingly, plaintiff shall either (1) provide a certified copy of

22   his prison trust account statement for the six-month period immediately preceding the filing of his

23   complaint or (2) complete and return a new application to proceed in forma pauperis on the form

24   provided by this court, which includes an authorization for the court to obtain a copy of his trust

25   account statement directly from the California Department of Corrections and Rehabilitation.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Within thirty days of the service of this order, plaintiff shall submit either (1) a

28   certified copy of his prison trust account statement for the six-month period immediately
                                                        1
      Case 2:20-cv-00027-KJM-AC Document 6 Filed 04/19/21 Page 2 of 2


 1   preceding the filing of his complaint or (2) a new application to proceed in forma pauperis on the
 2   form provided by this court. Plaintiff’s failure to comply with this order will result in a
 3   recommendation that this action be dismissed without prejudice.
 4          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 5   Forma Pauperis By a Prisoner.
 6   DATED: April 19, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
